Plaintiff, petitioner, recovered judgment against defendant for the amount indicated and costs in that behalf incurred. If the court had ruled otherwise than it did on motion to require security for costs under section 7252 of the Code of 1923, the plaintiff would not have been liable for such costs. The reason for the rule, not existing under the judgment rendered, was not available for a reversal at the instance of the defendant. Moreover, the trial had been entered upon before the motion was made. The statutory requirement was for the defendant's benefit, seasonably exercised. If not so invoked, it was waived. The analogy found in construction of section 7249 obtains as to section 7252. To be timely the motion must be made before entering upon the trial. First Nat. Bk. of Anniston v. Cheney, 120 Ala. 117, 23 So. 733; Brown v. Bamberger,110 Ala. 342, 20 So. 114; Ex parte Jones, 83 Ala. 587, 3 So. 811. However, the entertaining of such motion is subject to the reasonable exercise of the discretionary power obtaining in the court as to the time within which the bond is required and may be given. Ex parte Bradshaw, 174 Ala. 243, 57 So. 16; Colley v. Atlanta Brewing  Ice Co., 196 Ala. 374, 72 So. 45; Ex parte Jones, 83 Ala. 587, 3 So. 811.
In First Nat. Bk. of Anniston v. Cheney, 120 Ala. 117,23 So. 733, it was declared, on the authority of Ex parte Robbins,29 Ala. 71, and Heflin v. R. M. M.  L. Co., 58 Ala. 613, that a defendant appearing, pleading, or otherwise interposing a defense, and thereby admitting himself rightfully in court, thereafter will not be permitted to raise the objection that security for costs had not been given at the commencement of the suit. For general authorities as to when the motion may be made, see 8 A.L.R. 1511, 1517, 1522, 1528, 1530, 1533, note.
The trial court abused no sound discretion, nor transcended statutory requirements, in declining, during the trial, to order plaintiff to give security for costs within the time prescribed. Code, § 7252. In Jackson Lbr. Co. v. Trammell,199 Ala. 536, 74 So. 469, application was after suit brought and before trial entered upon. In the case of Davis v. Brandon,200 Ala. 160, 75 So. 908, it was declared that the mere removal of plaintiff, without a change of residence, did not subject him to giving security for costs under section 3690 of the Code of 1907.
The writ is granted.
All the Justices concur. *Page 426